   8:20-cr-00304-BCB-MDN Doc # 13 Filed: 09/09/21 Page 1 of 1 - Page ID # 41



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:20CR304

        vs.
                                                         ORDER ON APPEARANCE FOR
BALDEMAR RODRIGUEZ BALDWIN,                            SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on September 9, 2021 regarding Petition for
Offender Under Supervision [2]. David Stickman represented the defendant. Thomas Kangior
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant requested a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The
preliminary hearing is scheduled before U.S. Magistrate Judge Michael D. Nelson by
Internet/Telephonic Conferencing at 2:00 p.m. on September 13, 2021.
       The government moved for detention based upon risk of flight and danger. The defendant
requested a continuance of the detention hearing. The detention hearing is continued to U.S.
Magistrate Judge Michael D. Nelson by Internet/Telephonic Conferencing at 2:00 p.m. on
September 13, 2021. The defendant will remain detained pending further order of the court.
       Connection instructions for the remote hearing will be filed under restriction by further
order of the court.


       IT IS SO ORDERED.


       Dated this 9th day of September, 2021.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
